Title: From Benjamin Franklin to the Baron Otto von Blome, 25 December 1778
From: Franklin, Benjamin
To: Blome, Baron Otto von


Passy, December 25, 1778
I have considered this proposition, and see no objection to it. I will write to the Congress in favor of it, if desired. The Congress, it is to be presumed, will draw no bills of exchange on me without enabling me to pay them. We have paid all their bills hitherto. I have no doubt of Mr. Sayre’s being well received by the Congress, agreeable to them, and very proper to be employed in establishing the proposed connexion of commerce.
